ALLOWANCE
	Claims 1-18 are allowed. 
Response to Amendment
	The amendment filed April 27, 2022 has been entered. Claims 1-18 are pending in the application and are allowed for the reasons set forth below. Applicant’s amendments to the claims have overcome each and every drawing objection, claim objection, and 112(a) rejection previously set forth in the Final Office Action mailed February 1, 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitations of "a lock … coupled to the link bar” in combination with all remaining limitations of Claims 1, 9, and/or 14 are not anticipated or made obvious by the prior art of record in the examiner's opinion.
For example, Chou (US Publication No. 2008/0239658) discloses a docking station system comprising: an electronic device/VR computing device (Paragraph [0021], electronic device 200 being a tablet or a notebook computer); and a docking station (bearing seat 100) including: a housing (casing 110) including a cradle (Figure 1, depressed part of 100 receiving 200) including a cavity (opening in 100 receiving 200) to receive the electronic device (200), a docking connector (connector 195) to permit data transfer between the electronic device (200) and the docking station (100) when the electronic device (200) is received in the cradle (depressed part of 100) (Paragraph [0031], connector permitting communication between 200 and connected peripheral devices); an engagement member (hook 120) movable between a first engagement position (see Figure 3) at which the engagement member (120) is to couple to the electronic device (200) when received in the cradle (depressed part of 100) and a second engagement position (see Figure 4) at which the engagement member (120) is not in contact with the electronic device (200) when received in the cradle (depressed part of 100); a release (button 180) movable from a first release position (see Figure 3) to a second release position (see Figure 4); a link bar (connecting rod 170) coupled to the release (180) and movable between a first bar position (see Figure 3) and second bar position (see Figure 4), and a trigger (ejectors 140) movable between a first trigger position (see Figure 3) to a second trigger position (see Figure 4) at which the trigger (140) is to exert a force on the electronic device (200) in a direction substantially orthogonal to an innermost surface of the cradle (depression part of 100) (see Paragraph [0035]).
Chou does not disclose: a cradle having a depth of at least 30 millimeters; a guide pin to guide the electronic device while coupling the electronic device to the docking connector, wherein the trigger is disposed around the guide pin; an elastomeric component coupled to a surface of the cradle to provide a friction fit between the surface of the cradle and the electronic device, wherein in response to a torque received by the electronic device, the elastomeric component is to cushion the electronic device and prevent the electronic device from decoupling from the docking connector; the housing including a first aperture, wherein the link bar includes a second aperture to receive, via the first aperture, a locking mechanism while the link bar is in a first bar position to obstruct a path of travel of the release, an opening in the housing utilized to access an attachment point of the docking station; a lock adjacent to the opening in the housing and coupled to the link bar, wherein while the link bar is in the first bar position the lock physically blocks the opening of the housing to prevent access to the attachment point; wherein in an absence of the locking mechanism in the second aperture of the link bar, the electronic device can be decoupled from the cradle of the docking station by actuation of the release from the first release position to the second release position.
Conrad (US Publication No. 2011/0286622) teaches a docking station (speaker 10) with a cradle (slot 12), wherein the cradle (12) has a depth of at least 30 millimeters (Paragraph [0023], distance between bottom of 12 and top of 12 being 2-3 inches).
Harada (JP Publication No. 2000089850) teaches a guide pin (guide pin 12) to guide an electronic device (personal computer 1) while coupling the electronic device (1) to the docking connector (expansion unit side connector 11), wherein a trigger (release pin 15) is disposed around the guide pin (12).
Howarth (US Publication No. 2006/0250764) teaches (in Figure 18A-18C and Paragraphs [0083]-[0084]) a cradle (base 14) comprising an elastomeric component (conforming members 220 being “a foam or rubber like material”) coupled to a surface of the cradle (14) to provide a friction fit between the surface of the cradle (14) and the electronic device (electronic device 12), wherein in response to a torque received by the electronic device (12), the elastomeric component (220) is to cushion the electronic device (12) and prevent the electronic device (12) from decoupling from the docking connector (connector 24 in Figure 1, shown at inner surface of 16 in Figures 18A-18C).
Lord (US Patent No. 6,093,039) teaches a housing (housing 10) including a first aperture (hole 128; NOTE: first aperture labeled as 123 in Figure 12), wherein a link bar (comprised of shaft 62 and locking arm 70) includes a second aperture (lock hole 71) to receive, via the first aperture (128), a locking mechanism (locking device 36) while the link bar (62/70) is in a first bar position (unrotated/lockable position, see Figure 11) to obstruct a path of travel of the release (lever 42), an opening (case hole 142) in the housing (10) utilized to access an attachment point (lock aperture 136) of the docking station (case 12); a lock (Column 9, lines 1-13 and lines 59-67, locking means, such as a Kensington lock, attaching to latch attachment 132 through 136 and 142) adjacent to the opening (142) in the housing (10), wherein while the link bar (62/70) is in the first bar position (unrotated/lockable position, see Figure 11) the lock (locking means for lock attachment 132) physically blocks the opening (142) of the housing (10) to prevent access to the attachment point (Column 9, lines 1-13 and lines 59-67, where insertion of locking means would block the both 136 and 142); wherein in an absence of the locking mechanism (36) in the second aperture of the link bar (62/70), the electronic device (portable computer 148) can be decoupled from the cradle (14) of the docking station (12) by actuation of the release (42) from the first release position (Figure 11, unrotated position) to the second release position (Figure 12, rotated position) (Column 7, lines 45-50, 42 rotating 62 and 70 upon actuation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the depth of the cradle in Chou as taught in Conrad to protect the enclosed portions of the electronic device; modified the trigger of Chou to include the guide pin of Harada to help ensure the electronic device aligned with the connector; combined the elastomeric material taught in Howarth to cradle of Chou to act as a damper that secures the device in the cradle; and combined the locking mechanism and lock of Lord to the docking station of Chou to prevent elicit removal of the electronic device or any expansion device. 
However, Lord does not teach where the lock is coupled to the link bar. While the locking mechanism (locking device 36) is a connected to the link bar (62/70) through the first and second apertures (71 and 128), the lock, separate from the locking mechanism, that is connected to the latch (132) though opening (142) and attachment point (136) is not coupled to the link bar (see Figures 10-12).
The additional prior art made of record is considered pertinent to applicant's disclosure.  None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishiyama (US Publication No. 2012/0025051) discloses a guide pin to guide the electronic device while coupling the electronic device to the docking connector, wherein the trigger is disposed around the guide pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841